Citation Nr: 0005478	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  98-138 51A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased rating for pes planus, with 
plantar callosities and hallux valgus, bilateral, 
postoperative, and double osteotomy and bunionectomy, left, 
currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant served on active duty from December 1945 to 
April 1947.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 1997 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Houston, Texas.                 


FINDING OF FACT

The appellant's service-connected pes planus, with plantar 
callosities and hallux valgus, bilateral, postoperative, and 
double osteotomy and bunionectomy, left, is shown to be 
manifested by plantar metatarsal heads which are exquisitely 
tender to palpation and marked pes plano valgus foot type, 
with prolonged pronation throughout mid stance.  


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the appellant, the 
criteria for a 50 percent evaluation for pes planus, with 
plantar callosities and hallux valgus, bilateral, 
postoperative, and double osteotomy and bunionectomy, left, 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.102, Part 4, 4.3, 4.7, 4.71a, 
Diagnostic Code 5276 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The appellant was originally granted service connection for 
pes planus, left plantar callosities, and hallux valgus, 
bilateral, in a February 1964 rating action and assigned a 10 
percent disabling rating under Diagnostic Code 5276.  At that 
time, the decision was primarily based on the appellant's 
service medical records and a January 1964 VA examination.  
The appellant's service medical records showed intermittent 
treatment for pes planus, callosities, and hallux valgus.  In 
addition, in the appellant's January 1964 VA examination, the 
appellant noted that in November 1948, he was hospitalized at 
Brooke General Hospital and had electrodesiccation of the 
callosities on the plantar aspect of the right foot.  
Following the January 1964 physical examination, he was 
diagnosed with the following: (1) pes planus, first degree, 
left, (2) plantar callosities, bilateral, (3) hallux valgus, 
moderate right, slight left, and (4) traumatic arthritis, 
right calcaneo-cuboid joint, minimal.  

In a February 1967 decision, the Board denied the appellant's 
claim of entitlement to an increased rating for bilateral pes 
planus.  At that time, the Board concluded that the 
appellant's foot disability was productive of bilateral 
callosities and hallux valgus, without marked pronation or 
other deformity.  Thus, in light of the above, the Board 
determined that an increased rating for the appellant's 
bilateral pes planus was not warranted.  

In an October 1970 decision, the Board granted the 
appellant's claim of entitlement to an increased rating for a 
foot disability and increased the appellant's rating from 10 
percent to 30 percent disabling under Diagnostic Code 5276.  
At that time, the Board concluded that the appellant's 
service-connected foot disability was manifested by pes 
planus and hallux valgus, with callous formation, 
bilaterally, with large tender callosities, particularly on 
the right foot.  The Board stated that while the pes planus 
and hallux valgus were not pronounced in the distortion of 
anatomical structures, nevertheless, there had been severe 
interference with the function of the feet, as was evidenced 
by the callosities.  Therefore, in light of the above, the 
Board determined that the requirements for a 30 percent 
disabling rating for the appellant's service-connected foot 
disability had been met.  In a subsequent rating action, 
dated in October 1970, the RO increased the appellant's 
rating for his foot disability from 10 percent to 30 percent 
disabling under Diagnostic Code 5276.  

In a July 1973 decision, the Board denied the appellant's 
claim of entitlement to an increased rating for bilateral pes 
planus and hallux valgus.  At that time, the Board concluded 
that the appellant's service-connected foot disability was 
manifested by pes planus and hallux valgus, with the presence 
of tender callosities, bilaterally, and deformity of the left 
foot.  The Board further noted that swelling and tenderness 
were not present.  Thus, in light of the above, it was the 
Board's determination that an increased rating for the 
appellant's service-connected foot disability was not 
warranted.  In addition, entitlement to an increased rating 
for the appellant's foot disability was again denied by a 
Board decision in December 1975. 

In May 1979, the RO received a private medical statement from 
L.T.B., M.D., dated in January 1975, which shows that at that 
time, Dr. B. reported that he had been treating the appellant 
on an almost monthly basis since 1971.  Dr. B. indicated that 
the appellant had hallux valgus, bilaterally, and a painful 
intractable plantar keratoma, second metatarsal head, right 
foot.  According to Dr. B., the appellant's most disabling 
condition was the keratoma on the plantar of his right foot.  
Dr. B. noted that according to the appellant, the lesion was 
surgically excised at Brooke General Hospital right after the 
war.  Dr. B. stated that there was scar tissue from the 
appellant's surgery.   

Outpatient treatment records from the VA Medical Center 
(VAMC) in San Antonio, from May 1981 to March 1982, show 
intermittent treatment for the appellant's foot disability.  
The records reflect that in May 1981, the appellant was 
diagnosed with the following: (1) Morton's neuroma, (2) 
hallux valgus, (3) keratoma, and (4) pes planus.  The 
examiner noted that the appellant had severe foot problems 
and that he could not tolerate steel toe safety shoes.  

A private medical statement from H.X.S., M.D., dated in June 
1983, shows that at that time, Dr. S. stated that he was 
currently treating the appellant for severe edema of both 
legs and both feet.  Dr. S. indicated that the appellant 
could not stand or sit for long periods of time, and that he 
had been unable to work since December 1982.  

In July 1983, the appellant underwent a VA examination.  At 
that time, he stated that he could not stand for more than 15 
to 20 minutes without having pain in his feet.  The physical 
examination showed that the appellant walked very slowly and 
that he could not toe-walk.  The appellant could heel-walk 
"ok."  The appellant's feet were quite flat, with medial 
bulging, and he had very tender callosities.  The diagnoses 
included the following: (1) pes planus, bilateral, (2) hallux 
valgus, bilateral, and (3) painful callosities.  An x-ray of 
the appellant's left foot was interpreted as showing pes 
planus, and an x-ray of the appellant's right foot was 
interpreted as showing a somewhat better metatarsal arch, 
with very marked hallux valgus.  

An Operation Record, from the Park North Hospital, shows that 
in January 1984, the appellant underwent a double osteotomy 
bunionectomy, with internal and external fixation of the 
right foot, a metatarsal osteotomy, with fixation external, 
and arthroplasty of the #2 and #3, right, of head of the 
proximal phalanx.  The appellant's postoperative diagnosis 
was of overlapping 2nd toe, with bunionectomy, right, hammer 
toe #2 and #3, right.  

A private medical statement from Dr. L.T.B., dated in March 
1984, shows that at that time, Dr. B. stated that he had been 
treating the appellant for over 25 years.  Dr. B. indicated 
that he had recently diagnosed the appellant with a bunion of 
the right foot, a hammertoe deformity of #2 and #3 of the 
right foot, and an intractable plantar keratoma, #2 of the 
right foot.  Dr. B. noted that in January 1984, the appellant 
had undergone a bunionectomy, with a double osteotomy of the 
right foot, an arthroplasty, and a right foot osteotomy.  
According to Dr. B., over the years, the appellant's chief 
complaint was in relation to an intractable plantar keratoma 
of the right foot.  Dr. B. stated that the appellant's 
keratoma was complicated by the fact that it was excised 
approximately 30 years ago, and that the resulting scar 
superimposed with the recurring calluses.  Dr. B. indicated 
that at present, the lesion seemed to have abated 80 percent.  
According to Dr. B., at his prescription, the appellant had 
been wearing a corrective shoe, which was a foot support 
shoe.  Dr. B. noted that the appellant did not currently have 
any pain with his intractable plantar keratoma.  

In June 1984, the appellant underwent a VA examination.  At 
that time, he was diagnosed with the following: (1) pes 
planus, bilateral, symptomatic, (2) calluses, bilateral, 
symptomatic, and (3) hallux valgus, bilateral, symptomatic.  
An x-ray of the appellant's left foot was interpreted as 
showing rather pronounced pes planus and hallux valgus.  An 
x-ray of the appellant's right foot was interpreted as 
showing mild pes planus.

In an August 1984 rating decision, the RO determined that, 
based on the January 1984 Operation Record, the appellant was 
entitled to a temporary 100 percent evaluation under 
Paragraph 30 for convalescence following surgery of the right 
foot, from January 15, 1984 to March 31, 1984.  The RO 
further noted that from April 1, 1984, the appellant's 30 
percent evaluation would be reinstated. 

A private medical statement from Dr. L.T.B., dated in January 
1985, shows that at that time, Dr. B. stated that he had been 
treating the appellant for approximately 25 years.  Dr. B. 
indicated that the appellant's initial diagnosis was of a 
very painful lesion on the plantar aspect of the right foot 
"which was due to scar tissue which had been excised at the 
Brooke Army Medical Center" in the 1940's or early 1950's.  
Dr. B. noted that in retrospect, the appellant's entire foot 
problem was due to the anatomy of his foot and the 
biomechanical deformity, which was a true hallux valgus of 
the first ray, which threw an excessive amount of weight on 
the second ray, and the lesion was caused by that unusual 
weight-bearing condition.  According to Dr. B., at various 
times, the appellant had worn supportive devices and had had 
minimal corrective surgery, most recently in January 1984.  
Dr. B. reported that at present, the appellant had some 
limitation of motion in the first metatarsophalangeal joint 
subsequent to his January 1984 surgery.  Dr. B. stated that 
the lesion on the plantar aspect of his foot appeared to be 
more minimal and more asymptomatic.  According to Dr. B., the 
appellant's current symptom was continual limitation of 
motion of the first metatarsophalangeal joint of the first 
ray, which prohibited him from walking in a correct and 
proper manner.  

An Operation Record, from Park North General Hospital, shows 
that in May 1985, the appellant underwent an Akin Reverdin 
double osteotomy bunionectomy of the left foot.  The 
appellant's post-operative diagnosis was of hallux valgus, 
with beginning overlapping second toe of the left foot.  

A private medical statement from Dr. L.T.B., dated in July 
1985, shows that at that time, Dr. B. stated that according 
to the appellant, he was unable to find any kind of work 
because of his painful feet.  Dr. B. indicated that the 
appellant had worn the proper shoe, with the proper support, 
and had sought the proper type of treatment.  Dr. B. further 
noted that recent x-rays showed that the appellant had 
plantar sesamoids submetatarsals on all five bones and that 
it was possible that they were a contributing cause of the 
appellant's pain.  

In an August 1985 rating action, the appellant's service-
connected foot disability was recharacterized as pes planus, 
with plantar callosities and hallux valgus, bilateral, 
postoperative, and double osteotomy and bunionectomy, left.  
At that time, the RO granted a temporary total rating for 
convalescence (Paragraph 30) from May 19, 1985 to July 31, 
1985, and thereafter, a 30 percent evaluation was reinstated 
pursuant to Diagnostic Code 5276.

In September 1985, the appellant underwent a VA examination.  
At that time, he stated that he could not wear any type of 
shoes other than soft athletic shoes.  The appellant 
indicated that he was not currently working because he could 
not stand long enough to perform a job.  The physical 
examination showed that the appellant walked without a limp.  
The appellant's heel-walk was "ok," and he could not toe-
walk.  The joint line of the first metatarsal phalangeal 
(MTP) was tender, and there was pain to plantar pressure on 
the metatarsal heads, numbers 2 to 5, bilaterally.  Small 
calluses were present.  The appellant's feet were quite flat, 
and there was marked tenderness to compression of the 
intermetacarpal spaces.  The assessment was of status post 
bunionectomies, bilateral.  The examiner noted that the 
appellant also had residual plantar calluses, bilaterally, 
and residual hallux valgus deformity, bilaterally.  According 
to the examiner, the appellant had pain out of proportion to 
the appearance of his foot.  It was the examiner's opinion 
that the appellant's pain and tenderness were real, but he 
was unsure as to the etiology.  X-rays of the appellant's 
feet were interpreted as showing bilateral pes planus.  In 
addition, degenerative changes of the right intertarsal 
joints in the mid-foot were observed and minimal degenerative 
joint disease was observed in the left toes.  

A VA examination was conducted in April 1986.  At that time, 
the appellant was diagnosed with the following: (1) pes 
planus, bilateral, (2) hallux valgus, bilateral, degenerative 
joint disease of the first MTP joint, (3) plantar 
callosities, mildly symptomatic, and (4) Morton's neuroma, 
right foot.  

An Operative Report, from the Nix Medical Center, shows that 
in May 1986, the appellant underwent a bunionectomy of the 
right foot, with closing wedge osteotomy and with distal 
metatarsal head osteotomy.  The appellant's post-operative 
diagnosis was of a right foot bunion.  

A private medical statement from Dr. L.T.B., dated in July 
1986, shows that at that time, Dr. B. stated that due to the 
chronicity of the appellant's long-standing foot pain, 
related surgery, and wearing the proper type shoes, the 
appellant continued to have pain and discomfort in both of 
his feet.  According to Dr. B., it was difficult to determine 
the exact cause of the appellant's pain, but that it seemed 
that the connective tissue, including the skeletal tissue, 
did not function appropriately.  Dr. B. noted that in his 
opinion, the appellant's foot disability was a chronic 
problem, and as such, he would have some pain for the rest of 
his life.  

A private medical statement from Dr. L.T.B., dated in August 
1986, shows that at that time, Dr. B. stated that in his 
opinion, the appellant had a prolonged foot problem which was 
initially caused by treatment received at the Brooke Army 
Medical Center some 30 years ago.  Dr. B. indicated that the 
appellant had sesamoids in his flexor tendons under the 
second metatarsal heads, which caused pain, and that that was 
diagnosed as a plantar wart.  According to Dr. B., the wart 
was excised and caused scar tissue, which, in conjunction 
with the appellant's hallux valgus and foot deformities in 
different patterns and length of his metatarsals, had caused 
him chronic pain and disability.  

In a February 1987 rating decision, the RO determined that, 
based on the May 1986 Operative Report, the appellant was 
entitled to a temporary 100 percent evaluation under 
Paragraph 30 for convalescence following surgery of the right 
foot, from May 15, 1986 to June 30, 1986.  The RO further 
noted that from July 1, 1986, the appellant's 30 percent 
evaluation would be reinstated 

In October 1987, the appellant underwent a VA examination.  
At that time, he was diagnosed with the following: (1) pes 
planus, severe, bilateral, (2) hallux valgus, recurrent with 
degenerative joint disease, bilateral, and (3) probable 
Morton's neuroma, bilateral.  

The RO, in a subsequent rating action dated in November 1987, 
confirmed and continued the currently assigned 30 percent 
evaluation for the appellant's service-connected bilateral 
foot disability.  Since the 30 percent evaluation for that 
disability has been in effect for more than 20 years (since 
March 1970), it is protected from reduction under the 
provisions of 38 U.S.C.A. § 110 (West 1991).  See 38 C.F.R. 
§ 3.951 (1999).

In connection with the appellant's current claim for 
increase, the RO, in January 1991, received an undated 
outpatient treatment record from the San Antonio VAMC.  The 
record reflects that the appellant was treated after 
complaining of foot pain.  The diagnoses were of painful 
calluses, bilateral, and hammertoes, bilateral.  

A private medical statement from H.T.W., M.D., dated in 
December 1991, shows that at that time, Dr. W. stated that he 
was treating the appellant for intractable foot pain.  

In February 1992, the appellant underwent a VA examination.  
At that time, he gave a history of foot problems, including 
traumatic arthritis of the right heel, pes planus, plantar 
callosities, hallux valgus, and bilateral bunion surgery.  
The appellant stated that at present, he had pain which was 
aggravated by ambulation and relieved by rest.  

The physical examination showed that the appellant was 
exquisitely tender to palpation of the first 
metatarsophalangeal jointlines, bilaterally, as well as the 
second metatarsophalangeal jointlines and the third 
metatarsophalangeal jointlines.  The appellant had 
significantly limited range of motion of the first 
metatarsophalangeal joint on the right foot, demonstrating 20 
degrees of dorsiflexion and 10 degrees of plantar flexion 
from the neutral position.  On the left side, the appellant 
demonstrated 30 degrees of dorsiflexion and 20 degrees of 
plantar flexion, with a generally more supple left first 
metatarsophalangeal joint range of motion.  The appellant had 
a plantar fat pad atrophy beneath the lesser metatarsal head 
and easily palpable plantar metatarsal heads, which were 
exquisitely tender to palpation, possibly out of proportion 
to clinical finding.  He had pes plano valgus foot type, 
bilaterally, and he had mild keratosis beneath the second and 
third metatarsal head weightbearing surface of the right 
foot.  The assessment was of degenerative joint disease 
involving the right greater than the left first 
metatarsophalangeal joints, with clinical impression of 
degenerative joint disease involving the second and third 
metatarsophalangeal joints as well, but notation of possible 
pain out of proportion in those lesser metatarsophalangeal 
joints.  The appellant had plantar metatarsal fat pad atrophy 
as noted above, with anterior displacement and plantar 
prominence of the lesser metatarsal heads contributing to 
sub-lesser metatarsal head pain/bursitis.   The appellant's 
history and physical examination were consistent with pes 
planus.  

A private medical statement from Dr. L.T.B., dated in April 
1993, shows that at that time, Dr. B. stated that he had been 
treating the appellant for over 30 years.  Dr. B. indicated 
that at present, the appellant was diagnosed with chronic 
pain, subsecond of the right foot.  According to Dr. B., the 
appellant wore orthotics.  In addition, in another statement 
from Dr. B., dated in August 1994, Dr. B. reported that the 
appellant had a birth defect of having extra bones called 
sesamoid bones in the flexor tendons, which were on the 
plantar aspect of his foot.  Dr. B. revealed that the 
appellant had to wear a certain type of shoe that would 
alleviate and remove the pressure from that painful area.  
Otherwise, the appellant would become debilitated.  According 
to Dr. B., the appellant also had recurrent rear foot pain 
and his longitudinal arch needed to be supported in order to 
maintain the integrity of the talofibular area of the foot.  
If that was not held in a straightened condition, it caused 
him to have great pain.  According to Dr. B., the appellant's 
lesser toes went into the varus condition and it was an 
absolute necessity that he wore a type of shoe from the SAS 
Shoemakers.  

A private medical statement from Dr. L.T.B., dated in April 
1997, shows that at that time, Dr. B. reported that due to 
the appellant's foot disability, currently diagnosed as 
painful porokeratosis, subsecond, right foot, the appellant 
would never be able to do much walking or standing.  Dr. B. 
stated that the appellant had a chronic disability because of 
his feet.  According to Dr. B., over 40 years ago, the 
appellant had an accessory bone under the second metatarsal 
heads, bilaterally.  Dr. B. noted that while the appellant 
was in the military, someone tried to remove those lesions 
through plantar approach, and they were not successful in 
doing so.  Dr. B. indicated that at present, the appellant 
suffered from intractable plantar scar tissue.  

A private medical statement from Dr. L.T.B., dated in August 
1995, shows that at that time, Dr. B. revealed that at 
present, the appellant had mid tarsal pain.  Dr. B. stated 
that the appellant was very tender in the subtalor joint.  
According to Dr. B., the appellant needed a rigid orthotic 
with a metatarsal raise to accommodate the lesions under the 
second and third metatarsal heads, bilaterally.  It was Dr. 
B.'s opinion that the appellant was unable to work due to his 
disability.  Dr. B. noted that the proper orthotic would help 
the appellant.  

A private medical statement from R.A.N., M.D., dated in June 
1997, shows that at that time, Dr. N. stated that the 
appellant was suffering from spinal stenosis, with partial 
paralysis.  According to Dr. N., because of the above 
diagnosis and the appellant's age, it was his opinion that 
the appellant was totally and permanently disabled for any 
kind of occupation.  

A receipt from SAS Shoemakers, dated in July 1997, shows that 
at that time, the appellant purchased "Time Out" shoes at 
the direction of Dr. L.T.B.  

In July 1997, the RO requested outpatient treatment records 
from the Audie L. Murphy Memorial VAMC.  In August 1997, the 
Audie VAMC responded that there were no records available.  

In February 1999, the appellant underwent a VA examination.  
At that time, he gave a history of his foot disability and 
related surgeries.  The appellant indicated that at present, 
he had pain associated with the sub third metatarsal head 
hyperkeratotic lesion of the right foot, which required 
periodic care at the Audie VAMC.  The examining physician 
stated that the appellant had been reasonably well managed 
with a pair of SAS "Time Out" style shoes and First Step 
inserts, as well as various nonsteroidal anti-inflammatory 
drugs.

The physical examination showed that the appellant had 
hyperkeratotic build up, which was focal beneath the right 
third metatarsal head weightbearing region, with associated 
metatarsal fat pad atrophy and clinical prominence of the 
metatarsal heads in the ball of both feet.  The appellant's 
left first metatarsophalangeal joint dorsiflexion had 70 to 
80 degrees available, with plantar flexion in that joint at 
20 degrees.  With tension of the right first 
metatarsophalangeal joint, dorsiflexion was available to 40 
degrees, with plantar flexion available to 10 degrees.  The 
appellant had a marked pes plano valgus foot type with 
prolonged pronation throughout mid stance.  Tibialis 
posterior function was intact.  

In regards to a diagnosis, the examiner stated that the 
appellant seemed to be doing reasonably well regarding his 
feet, with appropriate shoe wear and insoles as outlined 
above.  The examiner noted that the appellant suffered from 
focal hyperkeratotic lesion in the ball of the right foot, 
with associated bilaterally symmetric metatarsal fat pad 
atrophy.  Degenerative joint disease was more advanced in the 
right than the left first metatarsophalangeal joint and could 
be considered postoperative change after bunion surgery.  The 
examiner indicated that the appellant's constellation of foot 
problems, as outlined above, could have been considered 
fundamentally hereditary process, with elective surgical 
history, and life process metatarsal fat pad atrophy. 




II.  Analysis

Initially, the Board finds that the appellant's claim for an 
increased rating is well grounded pursuant to 38 U.S.C.A. 
§ 5107 (West 1991 & Supp. 1999).  This finding is based in 
part on his assertion that his service-connected foot 
disability has worsened.  Proscelle v. Derwinski, 2 Vet. App. 
629 (1992).  When the appellant submits a well-grounded 
claim, VA must assist him in developing facts pertinent to 
that claim.  38 U.S.C.A. §  5107(a).  The Board is satisfied 
that all relevant evidence is of record and the statutory 
duty to assist the appellant in the development of evidence 
pertinent to his claim has been met.

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 
(1999).  Pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21 (1999).  Where there is a question 
as to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).  When, after careful consideration of all the 
evidence of record, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the claimant.  38 C.F.R. §§ 3.102, 4.3.  

Where an increase in a service-connected disability is at 
issue, the present level of disability is of primary concern.  
Although review of the recorded history of a service-
connected disability is important in making a more accurate 
evaluation (see 38 C.F.R. § 4.2), the regulations do not give 
past medical reports precedence over current findings.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

As previously stated, the appellant's service connected foot 
disability has been rated as 30 percent disabling under 
Diagnostic Code 5276.  Under Diagnostic Code 5276, a 30 
percent evaluation is warranted for severe bilateral acquired 
flatfoot (pes planus) manifested by marked deformity 
(pronation, abduction, etc.), accentuated pain on 
manipulation and use of the feet, indication, of swelling on 
use of the feet, and characteristic callosities.  A 50 
percent evaluation is warranted for pronounced bilateral 
acquired flatfoot (pes planus) manifested by marked 
pronation, extreme tenderness of the plantar surfaces of the 
feet, and marked inward displacement and severe spasm of the 
tendo achillis on manipulation which is not improved by 
orthopedic shoes or appliances.  38 C.F.R. § 4.71a, 
Diagnostic Code 5276 (1999).  

To summarize, the appellant contends that the current rating 
is not high enough for the amount of disability that his 
service-connected foot disability causes him.  He states that 
he has chronic foot pain.  The appellant also maintains that 
because of his foot pain, he has to wear orthopedic shoes, 
and that his condition is not helped by the shoes.  According 
to the appellant, his feet swelled daily and he used a cane 
to walk.  The appellant further indicated that his feet 
turned inward.  In this regard, lay statements are considered 
to be competent evidence when describing symptoms of a 
disease or disability or an event.  However, symptoms must be 
viewed in conjunction with the objective medical evidence of 
record.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In the instant case, it is the Board's determination that, 
with the resolution of reasonable doubt in the appellant's 
favor, the evidence of record demonstrates that the 
appellant's disability picture for his service-connected foot 
disability, although currently evaluated as 30 percent 
disabling under Diagnostic Code 5276, more nearly 
approximates the criteria required for a 50 percent 
evaluation under that Diagnostic Code.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5276.  As previously stated, a 50 
percent rating is warranted for pronounced bilateral acquired 
flatfoot (pes planus) manifested by marked pronation, extreme 
tenderness of the plantar surfaces of the feet, and marked 
inward displacement and severe spasm of the tendo achillis on 
manipulation which is not improved by orthopedic shoes or 
appliances.  The Board notes that in regards to the 
appellant's service-connected foot disability, although the 
appellant does not have marked inward displacement and severe 
spasm of the tendo achillis on manipulation, he does have a 
history of extreme tenderness of the plantar surfaces of the 
feet and marked pronation.  The Board observes that in the 
appellant's February 1992 VA examination, the examiner noted 
that the appellant was exquisitely tender to palpation of the 
first, second, and third metatarsophalangeal jointlines, 
bilaterally.  The examiner further indicated that the 
appellant had easily palpable plantar metatarsal heads which 
were exquisitely tender to palpation.  Although the examiner 
indicated that the appellant's tenderness was possibly out of 
proportion to the clinical findings, the Board notes that 
according to the numerous statements from Dr. L.T.B., the 
appellant has a longstanding history of chronic foot pain.  
In addition, in the appellant's most recent VA examination, 
dated in February 1999, the examiner noted that the appellant 
had marked pes plano valgus foot type, with prolonged 
pronation throughout mid stance.  The Board further notes 
that although the examiner from the appellant's February 1999 
VA examination stated that the appellant had been reasonably 
well managed with a pair of orthopedic shoes, the appellant 
has contended that the orthopedic shoes have not helped his 
foot disability.  

It is the Board's opinion that in light of the above, the 
appellant's service-connected pes planus, with plantar 
callosities and hallux valgus, bilateral, postoperative, and 
double osteotomy and bunionectomy, left, is productive of 
pronounced impairment.  Therefore, resolving all reasonable 
doubt in the appellant's favor, the Board finds that the 
appellant's pes planus, with plantar callosities and hallux 
valgus, more closely approximates the level of severity 
contemplated by a 50 percent rating under Diagnostic Code 
5276.  See 38 U.S.C.A. § 5107(b) (West 1991 & Supp. 1999); 
38 C.F.R. §§ 4.3, 4.7 (1999).  The Board further notes that a 
50 percent evaluation is the highest schedular rating 
assignable under Diagnostic Code 5276.  

Finally, pursuant to 38 C.F.R. § 3.321(b)(1), an 
extraschedular rating is in order when there exists such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  Clearly, due to the nature and severity of the 
appellant's service-connected foot disability, interference 
with the appellant's employment is foreseeable.  Moreover, 
the Board recognizes that in an August 1995 statement from 
Dr. L.T.B., Dr. B. indicated that in his opinion, the 
appellant was unable to work due to his disability.  However, 
as evidenced by a June 1997 statement from Dr. R.A.N, the 
appellant suffers from nonservice-connected spinal stenosis 
with partial paralysis, which along with his age has been 
considered a factor adversely affecting his employment 
status.  Cf. VAOPGCPREC 6-96, 61 Fed. Reg. 66759 (1996) 
(regarding extraschedular consideration pursuant to 38 C.F.R. 
§ 4.16(b), in the context of an appealed increased rating 
claim).  Thus, the record does not reflect marked 
interference with the appellant's employment due exclusively 
to the service-connected disability in question.  Further, 
the record does not reflect frequent periods of 
hospitalization due to the service-connected disability.  
Instead, the medical data of record show that the appellant 
was last hospitalized in 1986, more than a decade ago, for 
his service-connected bilateral foot disability.

The regulations provide that the degrees of disability 
specified in the schedule of ratings are considered adequate 
to compensate for considerable loss of working time from 
exacerbations or illness proportionate to the severity of the 
several grades of disability.  38 C.F.R. § 4.1; see also Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  The evidence of record does not 
establish marked interference with employment or frequent 
periods of hospitalization as to render inapplicable the 
schedular criteria to the appellant's service-connected 
disability of the feet.

Accordingly, in the absence of factors establishing an 
exceptional or unusual disability picture, the Board 
determines that the criteria for submission for assignment of 
an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1), 
for pes planus, with plantar callosities and hallux valgus, 
bilateral, postoperative, and double osteotomy and 
bunionectomy, are not meet.  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
for a claim for increased VA benefits on an extraschedular 
basis.  See Spurgeon v. Brown, 10 Vet. App.  194, 197-98 
(1997); Robinette v. Brown, 8 Vet. App. 69, 80 (1995).


ORDER

Entitlement to an increased rating to 50 percent for pes 
planus, with plantar callosities and hallux valgus, 
bilateral, postoperative, and double osteotomy and 
bunionectomy, left, is granted.  





		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals



 

